The election of Thomas Parsons, John Manning, John Tucker, James Tappan, John Johnson, and Robert Elwell, members returned from the town of Gloucester, was controverted by William Pearce and others,1 for the following reasons, stated in their petition: —
“ 1. Because a bond had been executed by individuals, and presented to the selectmen, and by them to the town, and read by the town-clerk in open town-meeting, and noticed in advertisements, posted up in the several parishes in the town, previous to the meeting, in order to influence the inhabitants to elect six representatives, and to indemnify the town for any expense, which might arise beyond the legal expense of two representatives ;
2. Because the precedent, if established by the house of representatives, would prove fatal to the liberties and independence of the country; and the period might not be far distant, when a legislature would be assembled, under the pay and influence of a foreign country.”
The petition was accompanied by certified copies of the papers referred to, and was referred to the committee on elections, who, on the eighth of June, made the following report2:
“ The committee on elections beg leave to report, that a meeting was holden at Gloucester, on the fourteenth day of May, last past, for the choice of representatives; that five days previous to said meeting, notice was posted up in several parts of the town, that the expense of representatives, the past year, was one hundred and sixty-two dollars, and that a bond was *98lodged in the hands of the selectmen, to indemnify the town for any expense from a federal representation, above the full pay of two representatives. The bond referred to is dated May 7th, and is herewith submitted, as also one of the original notices, above referred to.1 At the meeting previous to the choice of representatives, and after the town had voted to send six representatives, the bond was called for, and read, in the *99hearing of Thomas Parsons and John Tucker, two of the sitting members. The facts above stated are, in the opinion of the committee, of most dangerous tendency, as they necessarily tend to impair the freedom of election, and prevent many worthy men, whose feelings and principles forbid a resort to similar practices, from being elected members of this house. Impressed with the dangerous tendency of this practice, the committee would submit to this honorable house, whether, on the foregoing statement of facts, the sitting members shall be allowed to retain their seats.”
The report was considered and debated in the house, and recommitted to Messrs. Greene, of Berwick, C. Davis, of Boston, Ware, of Wrentham, Charming, of Boston, and Moody, of Saco, who, on the next day, by their chairman, reported1 as follows: —
i! The committee, to whom has been committed the report of the committee on elections, upon the petition by a number of the inhabitants of the town of Gloucester, against the members returned from said town, ask leave to report: That they have attended to that business, and from a careful investigation of all the facts, relative to the subject, and after a full hearing of all the evidence that has been offered them in support of said petition, are of opinion, and do accordingly so report, that although the conduct of certain individuals, inhabitants of said town, relative to the election of the members aforesaid, is highly reprehensible, and such as ought not, and such, as in the opinion of your committee, never will be countenanced by this house; yet as it has not been made to appear to the satisfaction of the committee, that the said members were in any measure concerned in, or consenting to, those highly reprehensible transactions of certain individuals, inhabitants of said town, or that the same were in any way notified or approved by said town; that, therefore, the said town of Gloucester ought not to be disfranchised of their elective privileges, or the seats of the members aforesaid vacated thereby.”
The report was agreed to.
*100On the twelfth of June,1 Mr. Smith, of West Springfield, moved, that the vote on this report be so far reconsidered, that the same may be committed to the committee on elections, with instructions to inquire into the whole facts, respecting the said election; and particularly whether the bond, stated in the report, was accepted by the town or the selectmen thereof; whether the representatives elect were knowing of the fact of the giving of said bond; whether they had been requested, before the election, to be candidates, and if requested, by whom; and also, whether any like bond had been given to the town, in the year next preceding the present; and that the committee report their doings at the next session.
This motion was debated and decided in the negative, but shortly after the vote had been declared by the speaker, it was doubted, and after some further debate, the question was again put and decided in the affirmative.
On the thirteenth of January,2 in the next session, the committee on elections requested to know, whether it was the wish of the house, that they should report their opinion on the statement of facts, which they were prepared to make in this case, and it was voted that they be requested to deliver their opinion thereupon.
The committee shortly afterwards, on the same day, made their report, as follows: —
“ The committee on elections beg leave to report, on the petition of William Pearce and others, against the right of the members returned from Gloucester, that, after a repeated and critical examination, they find the following to be the facts, relative to their election. A meeting was holden at Gloucester, on the fourteenth day of May, last past, at which meeting the six gentlemen above named were elected by a majority, and are duly returned. Seven days previous to the meeting, a bond was left with the chairman of the selectmen, to indemnify the town from all expense of a ‘federal representation’ of six members, above the full pay of two members.
Notice was given of this bond by one or more notifications, *101posted up in public places in Gloucester, signed by the chairman of the selectmen. A day or two previous to the election, the gentlemen returned were publicly known to be candidates, Mr. Johnson, one of the members, was called upon by Mr. Nasli, to stand as a candidate, and Col. Tappan, another of the members, stated the evening previous to the election to one of the witnesses before the committee, that he and the other five gentlemen returned were candidates. On the day of election, previous to passing the vote fixing the number, it was stated about the house in conversation, that the expense of six would not exceed the full pay of two, and the bond was mentioned. After the vote for fixing the number was passed, some person, doubting the existence of the bond, called for it, and the chairman of the selectmen went to his house and brought it into the meeting, and it was read by the town-clerk, or one of the selectmen, publicly, previous to the ballot for representatives. 'When the bond was read, Mr. Parsons and Mr. Tucker, two of the sitting members, were present; and all the sitting members were frequently present during said meeting, except Mr. Manning; one of whom, Mr. Elwell, the year previous, signed an indemnity1 of similar import with the bond alluded to.
The committee further state, that no other evidence, except what results from the foregoing state of facts, has been offered, that the sitting members had any agency respecting said *102bond, or that the event of the election aforesaid was affected thereby.
The committee, considering all influence used in our elections, other than that which is addressed to the reason and patriotism of the electors, as in the highest degree dangerous to the safety of the state, and tending inevitably to subvert the freedom of elections, respectfully submit to the honorable house, their unanimous opinion, that the election aforesaid is void, and that Thomas Parsons, John Tucker, John Manning, James Tappan, John Johnson, and Robert Elwell, are not entitled to their seats.”
This report was taken into consideration, and after debate, postponed to the next day, and, in the meantime, ordered to be printed with the accompanying documents.1
On the thirty-first of January,2 the house again took up the report, and, after debate, Mr. Robinson, of Boston, moved to postpone the further consideration of the subject to the last Wednesday in May next, which motion was decided in the negative.
The previous question was then called for, and being put, was decided in the affirmative.
The main question, being on agreeing to the report, was then taken by yeas and nays, and decided in the affirmative, yeas, 224, nays, 125, including five of the members from Gloucester, who voted in the negative.
It was thereupon declared by the speaker, that the election of the members, returned as representatives from Gloucester, was illegal, and that their seats in the house were vacated.
Five of the gentlemen from Gloucester, namely, Messrs. Parsons, Manning, Tucker, Johnson, and Elwell, having voted in the negative, on the adoption of the report, it was ordered, that their names be erased from the roll of members who answered “ No,” when their names were called.
[On the next day, after the decision of this case, on motion of Mr. Sprague, of Salem, it was “ Ordered, that no member be permitted to vote on the question of his right to a seat.”]

 31 J. H. 30.


 Same, 101.


 The following are copies of the notice and bond referred to:—
^NOTICE.]
STATE DOCUMENTS.

Treasury Office, Commonwealth of Massachusetts,

May ith, 1810.
This certifies, that the whole pay for the attendance of the six representatives, for the town of Gloucester, for May session, 1809, amounted to eighty dollars, being four dollars less than the attendance of two members, every day in the session. Also, that the attendance of said members, the last winter session, as it stands on the pay roll, is only eighty-two dollars, being less than the pay of one member, as the session held forty-two days. The above is taken from the rolls, at the request of an inhabitant of Gloucester.
JAMES FOSTER., 1st Clerk in
Treasury Office, the Treasurer being absent.
The above is a true copy from the original, which is lodged in the hands of the selectmen.
'Per order, WILLIAM DANE, Chairman.
N. B. A bond is also in the hands of the selectmen, to indemnify the town for any expense that may arise from a federal representation, above the full pay of two representatives, for the current year.
Gloucester, 9th May, 1810.
[bond.]
Enow all men by these presents, that we, the undersigned subscribers, are held and stand firmly bound, unto the inhabitants of the town of Gloucester, in the sum of five hundred dollars, to be paid to the said inhabitants, or to their certain attorney, by them appointed; to which payment, well and truly to be made, we bind ourselves, our heirs, executors and administrators, firmly by these presents. Sealed with our seals. Dated this seventh day of May, in the year of our Lord one thousand eight hundred and ten.
The.condition of this obligation is such, that, if the undersigned subscribers, their heirs, executors or administrators, do indemnify and save harmless the said inhabitants from any expense, costs, or charges, that shall or may be incurred by a federal representation, at the general court of this commonwealth, legally chosen by the said inhabitants of Gloucester, over and above that of the full pay of two representatives, for and during the whole term, or several terms the said general court shall be in session, the current year, then this obligation to be void — otherwise, to remain in full force.
BENJ. -K. HOUGH, (Seal.)
WM. COFFIN, (Seal.)
SAMUEL GILBERT, (Seal.)
JON A. LOW, (Seal.)
Attest, Wm. Saville,
Jos. Allen, Jr.


 31 J. H. 115.


 31 J. H. 146.


 Same, 238.


 The following is a copy of this document: —
Take Notice.— Considering the wants, sufferings, and privations, experienced by our countrymen for the last sixteen months, and sensible that those evils have flowed from the fatal policy and ruinous measures of our own rulers, and impressed with a thorough conviction that the democrats, through the state, are resolved to send the extreme number of representatives that the constitution will allow them, for the purpose of distracting, disorganizing, and paralising our state legislature, and conscious that our fellow citizens of this town have been incalculable sufferers, we, the subscribers, jointly and severally, promise and engage, that if the federal republican ticket for six representatives prevail here, the expense of the representation of this town to our general court, the current year, shall not exceed that of two representatives.
William Coffin, Ignatius Webber, James Mansfield, Ebed Lincoln, William Dane, James Hayes, William Ingersoll, David Low, John Mason, Robert Elwell, 3d., Addison Plummer, Isaac Somes, Jonathan Brown, Jonathan Low.
Gloucester, 6th May, 1809.
N. B. — The above is a true copy from the original which is lodged with the selectmen. WILLIAM DANE, Chairman,


 31 J. H. 241.


 Same, 246.